UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2017 Date of reporting period:	May 31, 2016 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 5/31/16 (Unaudited) SENIOR LOANS (79.4%) (a) (c) Principal amount Value Advertising and marketing services (0.3%) Lions Gate Entertainment Corp. bank term loan FRN 5s, 2022 $2,090,000 $2,074,325 Automotive (1.0%) FCA US, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 1,842,057 1,842,518 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 4,920,275 4,649,660 Basic materials (6.5%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 2,124,144 2,114,850 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 1,102,116 1,097,294 Beacon Roofing Supply, Inc. bank term loan FRN Ser. B, 4s, 2022 2,985,000 2,990,597 Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 3,468,805 3,467,723 GCP Applied Technologies, Inc. bank term loan FRN Ser. B, 5 1/4s, 2022 2,000,000 2,007,500 Hanson Building Products North America bank term loan FRN 6 1/2s, 2022 2,757,102 2,747,913 HD Supply, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 2,985,000 2,984,254 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 2,300,464 2,297,589 Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B , 6s, 2022 4,040,000 3,994,550 Neon Holding Co., LLC bank term loan FRN Ser. B, 4s, 2023 1,000,000 1,003,750 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2022 3,970,000 3,954,120 Orion Engineered Carbons GmbH bank term loan FRN Ser. B, 5s, 2021 (Germany) 2,728,783 2,733,899 Oxbow Carbon & Minerals, LLC bank term loan FRN 8s, 2020 1,000,000 925,000 PQ Corp. bank term loan FRN 5 3/4s, 2022 2,000,000 2,016,666 Solenis International LP bank term loan FRN 7 3/4s, 2022 2,000,000 1,825,000 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 4,810,971 4,353,928 Univar, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 3,984,987 3,973,033 Biotechnology (1.9%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 3,826,875 3,798,173 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 3,995,000 3,957,547 Pharmaceutical Product Development, LLC bank term loan FRN 4 1/4s, 2022 5,294,988 5,300,282 Broadcasting (3.9%) Gray Television, Inc. bank term loan FRN Ser. C, 4 1/4s, 2021 997,500 1,000,617 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.189s, 2019 7,105,000 5,450,125 Media General, Inc. bank term loan FRN 4s, 2020 2,717,813 2,716,454 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 3s, 2020 3,899,691 3,878,243 Townsquare Media, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,797,566 2,788,242 Tribune Media Co. bank term loan FRN Ser. B, 3 3/4s, 2020 4,568,627 4,564,821 Univision Communications, Inc. bank term loan FRN 4s, 2020 5,925,519 5,923,403 Building materials (1.6%) CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 1,376,163 1,374,443 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 1,049,685 1,050,560 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 4,274,897 4,278,458 Nortek, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 4,441,245 4,380,178 Capital goods (4.9%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 2,829,195 2,820,354 Berry Plastics Corp. bank term loan FRN Ser. F, 4s, 2022 3,609,048 3,621,679 Berry Plastics Group, Inc. bank term loan FRN Ser. E, 3 3/4s, 2021 1,812,222 1,815,394 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 4,424,753 4,262,144 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 2,640,000 2,626,800 Manitowac Foodservice, Inc. bank term loan FRN 5 3/4s, 2023 3,283,692 3,306,951 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 2,913,590 2,922,861 Terex Corp. bank term loan FRN Ser. B, 4 1/2s, 2022 4,000,000 3,930,000 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 3,872,518 3,871,309 TransDigm, Inc. bank term loan FRN Ser. E, 3 1/2s, 2022 2,228,582 2,214,653 Trinseo Materials Operating SCA bank term loan FRN Ser. B, 4 1/4s, 2021 (Luxembourg) 1,985,000 1,986,985 Commercial and consumer services (1.4%) Prime Security Services Borrower, LLC bank term loan FRN Ser. B, 5 1/2s, 2022 3,000,000 3,030,000 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 2,005,696 2,010,293 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 4,693,334 4,702,134 Communication services (7.3%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,007,000 1,959,334 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 2,685,636 2,685,636 Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 1,204,620 1,198,597 CCO Safari III, LLC bank term loan FRN Ser. I, 3 1/2s, 2023 4,000,000 4,015,716 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 1,095,197 1,095,026 CSC Holdings, LLC bank term loan FRN Ser. B, 5s, 2022 5,000,000 5,025,000 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,839,628 1,691,998 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 5,000,000 5,002,085 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 3 1/2s, 2022 1,035,000 1,035,432 LTS Buyer, LLC bank term loan FRN 8s, 2021 158,125 156,544 LTS Buyer, LLC bank term loan FRN Ser. B, 4s, 2020 4,376,250 4,372,605 Numericable US, LLC bank term loan FRN Ser. B7, 5s, 2024 4,500,000 4,505,625 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 1/4s, 2021 5,909,962 5,901,836 Telesat Canada bank term loan FRN Ser. B, 3 1/2s, 2019 (Canada) 3,637,500 3,629,923 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. F, 3 1/2s, 2023 (United Kingdom) 1,683,303 1,682,135 WideOpenWest Finance, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 4,207,500 4,198,736 Zayo Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2019 1,487,200 1,488,528 Consumer (0.1%) Spectrum Brands, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 841,914 845,071 Consumer staples (7.5%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 4,676,560 4,552,631 Ceridian HCM Holding, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2020 2,615,745 2,526,373 Coty, Inc. bank term loan FRN Ser. B, 3 3/4s, 2022 1,666,667 1,665,278 D.E Master Blenders 1753 NV bank term loan FRN Ser. B, 4 1/4s, 2022 (Netherlands) 2,051,387 2,053,952 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 741,667 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2021 3,010,700 2,922,887 Galleria Co. bank term loan FRN Ser. B, 3 3/4s, 2022 3,333,333 3,331,250 Hertz Corp. (The) bank term loan FRN Ser. B, 3s, 2018 1,940,000 1,936,120 Hostess Brands, LLC bank term loan FRN 8 1/2s, 2023 1,120,000 1,101,333 JBS USA, LLC bank term loan FRN 3 3/4s, 2020 1,462,500 1,460,672 JBS USA, LLC bank term loan FRN 2 3/4s, 2022 2,493,750 2,484,398 Landry's, Inc. bank term loan FRN Ser. B, 4s, 2018 3,924,357 3,926,810 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 4,229,299 4,224,012 Maple Holdings Acquistion Corp. bank term loan FRN Ser. B, 5 1/4s, 2023 4,544,000 4,557,255 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 (Canada) 5,929,334 5,940,452 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 2,358,149 2,357,413 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,904,750 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,002,500 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 1,409,133 1,408,252 Energy (1.9%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 1,850,000 705,313 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 2,486,333 2,013,930 MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 4,007,790 3,504,311 Paragon Offshore Finance Co. bank term loan FRN Ser. B, 3 3/4s, 2021 (Cayman Islands) 4,937,500 1,320,781 Samson Investment Co. bank term loan FRN 6 1/2s, 2018 (In default) (NON) 4,000,000 50,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 1,772,451 1,624,747 Western Refining, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2023 3,640,000 3,571,750 Financials (3.5%) Alliant Holdings I, LLC bank term loan FRN Ser. B, 4 1/2s, 2022 3,970,000 3,937,248 Altisource Solutions Sarl bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 4,848,037 4,193,552 Capital Automotive LP bank term loan FRN 6s, 2020 2,500,000 2,501,043 HUB International, Ltd. bank term loan FRN Ser. B, 4s, 2020 5,359,372 5,306,893 iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 378,310 377,364 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 3,631,901 3,613,741 USI, Inc./NY bank term loan FRN Ser. B, 4 1/4s, 2019 3,870,750 3,846,558 Gaming and lottery (7.7%) Amaya Holdings BV bank term loan FRN 5s, 2021 (Netherlands) 2,955,169 2,853,381 American Casino & Entertainment Properties, LLC bank term loan FRN 4 3/4s, 2022 4,369,280 4,380,203 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 5,733,949 5,741,117 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 671,625 675,543 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 2,244,375 2,087,269 Eldorado Resorts, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 4,962,500 4,966,634 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 (Canada) 3,900,000 2,884,813 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 1,902,303 1,904,680 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 815,273 816,292 Marina District Finance Co., Inc. bank term loan FRN Ser. B, 6 1/2s, 2018 468,421 467,543 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 3,665,625 3,662,876 ROC Finance, LLC bank term loan FRN 5s, 2019 6,102,349 5,827,743 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 6,418,750 6,354,563 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 4,373,984 4,380,821 Yonkers Racing Corp. bank term loan FRN 8 3/4s, 2020 2,000,000 1,933,334 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 3,419,708 3,349,888 Health-care services (5.5%) Acadia Healthcare Co., Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,468,750 2,474,922 Acadia Healthcare Co., Inc. bank term loan FRN Ser. B2, 4 1/2s, 2023 3,491,250 3,504,342 CHS/Community Health Systems, Inc. bank term loan FRN Ser. H, 4s, 2021 5,431,469 5,346,603 Envision Healthcare Corp. bank term loan FRN Ser. B, 4 1/4s, 2018 3,927,795 3,930,250 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 4,778,732 4,784,705 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 4,645,636 4,652,168 Multiplan, Inc. bank term loan FRN Ser. B, 5s, 2023 5,920,000 5,958,480 Quorum Health Corp. bank term loan FRN 6 3/4s, 2022 4,015,000 4,002,453 Surgical Care Affiliates, LLC bank term loan FRN Ser. B, 4 1/4s, 2022 2,970,000 2,963,813 Homebuilding (0.9%) Realogy Group, LLC bank term loan FRN 4.4s, 2016 158,600 156,618 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 5,796,164 5,804,858 Leisure (0.7%) Steinway Musical Instruments, Inc. bank term loan FRN 4 3/4s, 2019 4,817,126 4,624,441 Lodging/Tourism (2.2%) Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 4,141,238 3,865,154 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 4,492,213 4,505,317 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 3,525,981 3,535,286 MGM Growth Properties Operating Partnership LP bank term loan FRN Ser. B, 4s, 2023 3,000,000 3,018,750 Media (0.6%) Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 5,651,781 4,235,304 Medical technology (2.5%) ConvaTec, Inc. bank term loan FRN Ser. B, 4 1/4s, 2020 4,088,921 4,088,921 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 3,814,174 3,810,089 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 4,401,994 4,153,281 Sterigenics-Nordion Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2022 4,975,000 4,962,563 Pharmaceuticals (2.7%) Akorn, Inc. bank term loan FRN Ser. B, 6s, 2020 4,776,675 4,782,645 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.439s, 2021 3,569,053 3,575,542 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 6,275,563 6,169,663 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BD, 3 1/2s, 2019 1,897,699 1,869,827 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 1,897,699 1,869,233 Retail (6.5%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 6,244,290 6,043,954 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 3,960,000 3,888,225 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 4,277,692 3,908,741 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 800,704 801,991 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 1,926,818 1,431,007 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 4,164,419 4,163,553 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 3,597,660 3,602,157 Leslie's Poolmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 2,834,281 2,820,109 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 7,278,919 6,662,489 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 6,733,125 6,776,412 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 1,823,820 1,691,593 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 2,620,780 2,532,329 Technology (5.6%) Avago Technologies Cayman Finance, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2022 (Cayman Islands) 5,200,000 5,210,109 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 2,114,363 1,665,061 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 2,461,680 1,784,718 BMC Software, Inc. bank term loan FRN 5s, 2020 4,713,889 4,194,626 CommScope, Inc. bank term loan FRN Ser. B, 3.828s, 2022 3,980,000 3,983,315 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 3,158,419 3,154,866 Diebold, Inc. bank term loan FRN Ser. B, 5 1/4s, 2023 2,000,000 2,003,334 First Data Corp. bank term loan FRN 4.432s, 2021 4,770,884 4,784,003 First Data Corp. bank term loan FRN Ser. B, 3.962s, 2022 1,000,000 1,001,429 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 3,516,980 3,447,520 NXP BV bank term loan FRN Ser. B, 3 3/4s, 2020 (Netherlands) 1,550,157 1,555,002 ON Semiconductor Corp. bank term loan FRN Ser. B, 5 1/4s, 2023 3,604,000 3,630,280 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 2,368,572 1,785,311 Tire and rubber (0.1%) American Tire Distributors, Inc. bank term loan FRN 5 1/4s, 2021 1,000,000 970,313 Transportation (0.7%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 4,654,825 4,603,622 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 332,087 295,557 Utilities and power (1.9%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 2,334,000 2,276,623 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,759,416 1,716,896 Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 1,761,417 1,759,950 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 5,570,000 5,368,088 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 6,830,362 2,140,588 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 70,101 21,969 Total senior loans (cost $563,834,943) CORPORATE BONDS AND NOTES (14.3%) (a) Principal amount Value Basic materials (1.4%) ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) $1,288,000 $1,510,180 Builders FirstSource, Inc. 144A sr. notes 7 5/8s, 2021 700,000 735,000 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,600,000 1,736,000 Cemex SAB de CV 144A company guaranty sr. sub. FRN 5.378s, 2018 (Mexico) 1,500,000 1,537,500 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 757,000 628,310 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,000,000 1,037,500 Novelis, Inc. company guaranty sr. unsec. notes 8 3/8s, 2017 640,000 654,400 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,500,000 1,500,000 Capital goods (1.2%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,250,000 1,287,500 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 686,000 763,175 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. FRN 3.876s, 2021 (Ireland) 4,000,000 4,000,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 680,000 744,600 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4s, 2020 1,250,000 1,292,188 Communication services (1.7%) AT&T, Inc. sr. unsec. unsub. FRN 1.559s, 2020 2,000,000 1,996,926 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,148,000 1,221,185 Digicel, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 1,900,000 1,764,625 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,062,000 1,088,550 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,000,000 2,127,500 T-Mobile USA, Inc. company guaranty sr. unsec. bonds 6.542s, 2020 1,500,000 1,549,650 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 1,500,000 1,561,875 Conglomerates (0.3%) General Electric Capital Co. sr. unsec. unsub. FRN Ser. MTN, 1.013s, 2026 2,000,000 1,860,814 Consumer cyclicals (1.7%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 740,000 751,100 CalAtlantic Group, Inc. company guaranty sr. unsec. notes 8 3/8s, 2018 1,000,000 1,105,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 1,000,000 960,000 Ford Motor Credit Co., LLC sr. unsec. unsub. FRB 1.567s, 2019 2,150,000 2,127,670 General Motors Financial Co., Inc. company guaranty sr. unsec. FRN 2.188s, 2020 2,275,000 2,252,712 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. FRB 2.688s, 2019 463,000 471,415 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 2,000,000 2,065,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,000,000 972,500 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 712,000 732,470 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 160,000 166,000 Consumer staples (0.6%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.9s, 2019 3,000,000 3,014,853 Hertz Corp. (The) company guaranty sr. unsec. notes 4 1/4s, 2018 1,298,000 1,312,278 Energy (0.8%) CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) (In default) (NON) 1,120,500 495,821 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 1,800,000 1,449,000 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) (NON) 1,000,000 275,000 Shell International Finance BV company guaranty sr. unsec. unsub. FRN 1.08s, 2020 (Netherlands) 2,025,000 1,992,752 WPX Energy, Inc. sr. unsec. notes 7 1/2s, 2020 1,000,000 980,000 Financials (3.7%) Ally Financial, Inc. company guaranty sr. unsec. notes 4 3/4s, 2018 2,000,000 2,055,000 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 2,000,000 2,116,142 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 1,250,000 1,290,625 Citigroup, Inc. sr. unsec. FRN 1.324s, 2018 2,000,000 1,998,490 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,000,000 1,032,500 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN Ser. MTN, 2.274s, 2023 2,000,000 2,005,570 iStar, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 (R) 2,000,000 1,935,000 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 3,000,000 3,067,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. sub. notes 6 1/2s, 2018 1,790,000 1,745,250 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 2,000,000 2,020,000 Royal Bank of Scotland Group PLC sr. unsec. unsub. FRB 1.569s, 2017 (United Kingdom) 1,149,000 1,148,474 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 1,500,000 1,155,000 Wells Fargo & Co. sr. unsec. unsub. FRN 1.974s, 2021 2,000,000 2,039,640 Wells Fargo Bank, NA sr. unsec. FRN Ser. BKNT, 1 3/8s, 2018 2,000,000 2,009,430 Health care (1.0%) Actavis Funding SCS company guaranty sr. unsec. unsub. FRN 1.887s, 2020 (Luxembourg) 2,000,000 2,001,022 CHS/Community Health Systems, Inc. company guaranty sr. sub. notes 5 1/8s, 2018 201,000 204,741 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 1,268,000 1,337,740 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.134s, 2020 1,805,000 1,795,975 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2018 1,500,000 1,466,250 Technology (0.9%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,000,000 1,450,000 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 2,188,000 2,291,689 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 1,235,000 1,302,925 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 670,000 688,425 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,365,000 668,850 Utilities and power (1.0%) AES Corp./Virginia (The) sr. unsec. FRN 3.635s, 2019 3,000,000 2,988,750 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 2,000,000 2,005,000 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 2,000,000 1,993,778 Total corporate bonds and notes (cost $102,164,512) PREFERRED STOCKS (0.1%) (a) Shares Value HSBC USA, Inc. $0.88 pfd. 39,050 $984,841 Total preferred stocks (cost $875,910) COMMON STOCKS (0.1%) (a) Shares Value Tribune Media Co. Class 1C (F) 591,290 $147,822 Vantage Drilling International (Units) (Cayman Islands) (NON) 5,979 508,215 Total common stocks (cost $572,522) SHORT-TERM INVESTMENTS (7.3%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.41% (AFF) Shares 49,714,970 $49,714,970 U.S. Treasury Bills 0.30%, June 9, 2016 130,000 129,996 Total short-term investments (cost $49,844,962) TOTAL INVESTMENTS Total investments (cost $717,292,849) (b) FORWARD CURRENCY CONTRACTS at 5/31/16 (aggregate face value $2,779,900) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 7/21/16 $20,895 $21,611 $(716) HSBC Bank USA, National Association Canadian Dollar Sell 7/21/16 141,610 141,700 90 JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/21/16 715,448 714,933 (515) UBS AG Canadian Dollar Sell 7/21/16 1,900,720 1,901,656 936 Total Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2016 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $681,662,393. (b) The aggregate identified cost on a tax basis is $717,350,391, resulting in gross unrealized appreciation and depreciation of $3,701,705 and $30,631,434, respectively, or net unrealized depreciation of $26,929,729. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $41,683,464 $57,870,871 $49,839,365 $47,495 $49,714,970 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $6,981 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less); such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,231 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $147,822 Energy 508,215 — — Total common stocks — Corporate bonds and notes — 97,534,815 — Preferred stocks 984,841 — — Senior loans — 541,400,003 — Short-term investments 49,714,970 129,996 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(205) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,026 $1,231 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. HSBC Bank USA, National Association JPMorgan Chase Bank N.A. UBS AG Total Assets: Forward currency contracts# $— $90 $— $936 $1,026 Total Assets $— $90 $— $936 $1,026 Liabilities: Forward currency contracts# 716 — 515 — 1,231 Total Liabilities $716 $— $515 $— $1,231 Total Financial and Derivative Net Assets $(716) $90 $(515) $936 $(205) Total collateral received (pledged)##† $— $— $— $— Net amount $(716) $90 $(515) $936 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2016
